Citation Nr: 1719511	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to October 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified before a Decision Review Officer in August 2009 and a transcript of this hearing is of record.

In April 2016, the Board remanded the issue currently on appeal along with separate claims for earlier effective dates for the Veteran's bilateral hearing loss and tinnitus disabilities.  In the remand document, the Board explained that the earlier effective date issues were being remanded because the Veteran had filed a notice of disagreement, disagreeing with the RO's denial of his claims in an October 2007 rating decision.  As the RO had failed to readjudicate those issues following the filing of the notice of disagreement, the Board remanded the claims for the issuance of an appropriate statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  In its remand, the Board specifically advised the Veteran that, if the RO denied his claims upon readjudication and he wished to appeal, he had to perfect an appeal of either or both of these issues by filing a Substantive Appeal within 60 days of the issuance of the SOC.  38 C.F.R. § 20.302 (b) (2016).  The record indicates that, in August 2016, the RO issued an SOC.  As the Veteran did not subsequently file a timely Substantive Appeal, the issues of earlier effective dates for bilateral hearing loss and tinnitus are no longer on appeal and are not before the Board.  
 

FINDINGS OF FACT

1.  In a May 2009 VA audiology examination report, the Veteran's bilateral hearing loss disability was productive of no worse than Level II hearing impairment in the right ear and Level III hearing impairment in the left ear.

2.  In a September 2015 VA audiology examination report, the Veteran's bilateral hearing loss disability was productive of no worse than Level VI hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  

VA has obtained VA audiology examination reports, which provide probative evidence regarding the severity of the bilateral hearing loss disability.    

In a November 2014 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain outstanding VA treatment records and schedule the Veteran for an examination to determine the severity of his bilateral hearing loss disability.  In an April 2016 Remand, the Board requested that the AOJ contact the private facility that had performed a January 2015 audiology test to request information regarding that test.  Specifically, the Board requested that the AOJ ask that facility to provide numerical values for the auditory thresholds noted on the January 2015 audiogram and to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test.  If the private facility replied, the AOJ was to request that the VA audiologist who performed the Veteran's (most recent) September 2015 VA audiology examination review the claims file and state if she wished to change any part of her opinion.  The Board finds that the AOJ substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2016).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average puretone hearing threshold level, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) (2016). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2016). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2016).  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  38 C.F.R. § 4.85(f) (2016).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2016).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a puretone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2016). 

Parenthetically, the Board notes that, in an August 2009 rating decision, the RO reduced the Veteran's disability rating for bilateral hearing loss to zero percent (noncompensable).  In a November 2014 decision, the Board restored the 10 percent rating and remanded the issue of an increased rating in excess of 10 percent for further development.  In this decision, the Board will not consider assigning a rating lower than the currently assigned 10 percent rating.   

For the entire increased rating period under appeal, the Veteran's service-connected bilateral hearing loss symptomatology did not more nearly approximate that required for an increased rating in excess of 10 percent under Diagnostic Code 6100. 

In a May 2009 VA audiology examination report, an audiology examination revealed an average 38 decibel loss in the right ear, with a speech recognition score of 84 percent; and an average 38 decibel loss in the left ear, with a speech recognition score of 78 percent.  Of note, the Veteran's puretone thresholds in both ears were not of sufficient severity to allow for the use of Table VIa.  38 C.F.R. § 4.86 (2016) (listing the regulations for rating exceptional patterns of hearing impairment).  Entering the average puretone threshold and speech recognition scores into Table VI reveals a highest numeric designation of hearing impairment of II for the right ear and III for the left ear.  38 C.F.R. § 4.85 (2016).  Entering the category designations for each ear into Table VII results in a disability rating of zero percent (noncompensable) under Diagnostic Code 6100.

In a September 2015 VA audiology examination report, an audiology examination revealed an average 66 decibel loss in the right ear, with a speech recognition score of 72 percent; and an average 49 decibel loss in the left ear, with a speech recognition score of 98 percent.  As the right ear puretone thresholds were greater than 55 dB at each of the four designated frequencies, the Board is allowed to utilize the Roman Numeral designation for hearing impairment from either Table VI or Table VIa for that ear.  As the usage of Table VI yields a higher designation, the Board assigns a highest numeric designation of hearing impairment of VI for the right ear.  38 C.F.R. § 4.86 (2016).  As the left ear puretone thresholds were not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the left ear using Table VI.  38 C.F.R. § 4.85 (2016).  Entering both the category designations for each ear into Table VII results in a disability rating of zero percent under Diagnostic Code 6100.

In support of his claim, the Veteran submitted a January 2015 private audiology report.  In that report, an audiology examination revealed an average 54 decibel loss in the right ear; and an average 44 decibel loss in the left ear.  The examiner indicated that speech recognition scores were very poor at 56 percent in the right ear and very good at 88 in the left ear.  In a subsequent January 2017 letter, the private examiner who performed the January 2015 private audiology examination indicated that she used monitored live speech to calculate the speech recognition scores.

In a February 2017 opinion, the VA examiner who performed the September 2015 VA audiology examination report noted reviewing the claims file prior to writing the opinion.  The VA examiner noted the disparity in the speech recognition scores between the January 2015 private audiology examination report and the September 2015 VA audiology examination report.  The VA examiner wrote that the September 2015 VA audiology examination followed all VA testing requirements up to and including that word recognition testing be completed using recorded Maryland CNC word lists.  In contrast, the VA examiner noted that the examination performed by the January 2015 private examiner was completed using MLV (monitored live voice) testing.  The VA examiner explained that word recognition testing using monitored live voice was not considered "best practice" for many reasons to include the following: it introduces speaker variability, as well as the possibility for microphone misplacement; it does not account for speaker loudness calibration issues; and it can introduce articulation errors and inaccuracies.  The VA examiner stated that the recommended standard of practice was to use recorded stimuli for reliable and accurate diagnosis.  The examiner wrote that, as the January 2015 private audiology report clearly showed the use of monitored live voice for testing, those test results should be considered unreliable and inaccurate for VA testing purposes.  In contrast, the word recognition scores in the September 2015 VA audiology examination report should be considered reliable and accurate scores upon which to base rating decisions.

In explaining how the Veteran's bilateral hearing loss and tinnitus might affect his activities of daily living, the VA examiner stated that bilateral hearing loss would limit the Veteran's ability to understand speech well in a wide variety of listening situations as compared to someone with normal hearing.  The VA examiner indicated that this was the functional disability.  The VA examiner indicated that bilateral tinnitus posed no functional disability.  The VA examiner stated that, functionally, the Veteran's hearing loss might interfere with his ability to understand conversations in background noise and in situations where he was unable to see the speaker.  Regarding possible employment, the VA examiner indicated that as long as reasonable accommodations were made for him, he should have been able to perform most jobs for which he has the training and background.  The VA examiner indicated that there were some occupations, such as law enforcement, firefighters, and pilots, that had hearing loss requirements.  The VA examiner noted that most occupations, however, did not set physical requirements for hearing.  The VA examiner noted that there were treatment options the Veteran had not yet utilized, such as hearing aids.  The VA examiner wrote that the functional impairment in bilateral hearing ability and the resulting disability carried very limited barriers to both physical and sedentary gainful employment.  The examiner stated that the Veteran would be as likely to seek and maintain gainful employment no differently as any other average person, even with his hearing impairment.  The VA examiner stated that there were hearing aids, assistive listening, and speech-to-type devices for which the Veteran would be entitled to as a veteran and as a worker under the Americans with Disabilities Act of 1990.  The examiner further stated that, with the use of hearing aids, the Veteran could be expected to perform at normal or near normal levels in various work environments and social/home environments.  The examiner stated that the Veteran's hearing impairment, with or without tinnitus bilaterally, had little, if any effect, upon individual unemployability for physical and/or sedentary employment ventures.  

The evidence does not indicate that the Veteran's hearing loss symptomatology more nearly approximated that required for an increased rating in excess of 10 percent for the entire increased rating period.  The probative audiological evidence, found in the May 2009 and September 2015 VA audiology examination reports, contains no findings supporting an evaluation in excess of 10 percent for the Veteran's bilateral ear hearing loss disability during that period.  A January 2015 private audiology report appears to document worse hearing loss symptomatology than recorded in either of the VA audiology examination reports.  However, in a January 2017 letter, the private examiner who performed the January 2015 private audiology examination indicated that she used monitored live speech to calculate the speech recognition scores.  VA regulations state that, during all tests of hearing impairment for VA purposes, an examiner must perform a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2016).  In the February 2017 opinion, a VA examiner explained that the live monitoring testing method utilized by the private examiner was known to result in more potential inaccuracies than the method required by VA.  As the January 2015 private audiology report was created utilizing methods other than those specifically required by VA, the January 2015 test results are considered invalid for VA purposes and have no probative value.  38 C.F.R. § 4.85(a) (2016).  

The Board has considered the Veteran's statements regarding his disability.  In a May 2009 VA audiology examination report, the Veteran reported that he frequently had to ask other to repeat themselves because he could not understand them.  The Veteran stated that, prior to his current period of unemployment, he made mistakes at work because he could not understand his supervisor or customers.  He also reported that he sometimes mistakenly left machinery on because he cannot tell whether it is on or off, creating a safety hazard.  He stated that he no longer attended sporting events with friends and family because of his hearing difficulties.  In the September 2015 VA audiology examination report, the Veteran indicated that he left his position as a telemarketer due to heart problems.  The Veteran also indicated that his hearing loss disability caused him to miss out on conversations due to difficulty hearing others.  

The Board understands that the Veteran believes that his hearing loss disability is of greater severity than contemplated by the currently assigned 10 percent rating.  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability.  

The rating criteria determination is multi-factorial, based on all evidence.  However, the primary consideration is the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For entire initial rating period, there is no probative evidence of an unusual hearing pattern such that any other rating provisions would apply. 

The probative evidence of record does not support an increased rating for the Veteran's bilateral hearing loss disability in excess of the currently assigned 10 percent rating, and the benefit-of-the-doubt rule does not apply to that aspect of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate. A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule. Therefore, those criteria are not inadequate.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008). 

As shown above, the Veteran's bilateral hearing loss disability results in difficulty hearing and understanding speech in certain situations and listening during daily activities, such as having normal conversations.  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability. 

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252 (b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


